UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7865


DAMON ELLIOTT,

                 Petitioner - Appellant,

          v.

ERIC WILSON, Warden,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-01069-LO-TCB)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damon Elliott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Damon   Elliott,      a    federal      prisoner,     appeals      the    district

court’s order dismissing his 28 U.S.C. § 2241 (2012) petition as

duplicative.        We have reviewed the record and find no reversible

error.    Accordingly, although we grant leave to proceed in forma

pauperis,      we   affirm   for        the   reasons      stated    by   the    district

court.     Elliott v. Wilson, No. 1:14-cv-01069-LO-TCB (E.D. Va.

filed Nov. 17, 2014; entered Nov. 20, 2014).                         We dispense with

oral    argument     because          the    facts   and    legal    contentions        are

adequately     presented         in    the    materials     before    this      court   and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                               2